           Case 1:20-cr-00040-BAH Document 103 Filed 10/05/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )       Criminal No. 20-cr-00040 (BAH)
                                          )
JESSICA JOHANNA OSEGUERA                  )
GONZALEZ,                                 )
                                          )
       Defendant.                         )
                                          )

                              NOTICE OF COMPLIANCE

       Defendant Jessica Johanna Oseguera Gonzalez, by and through her undersigned counsel,

hereby notifies the Court that she has complied with the Court’s September 30, 2020 Minute

Order directing her to make her ex parte and in camera filing regarding the theory of her

defense.

                                          Respectfully submitted,


                                          /s/ Steven J. McCool
                                          STEVEN J. McCOOL
                                          D.C. Bar No. 429369
                                          JULIA M. COLEMAN
                                          D.C. Bar No. 1018085
                                          McCOOL LAW PLLC
                                          1776 K Street, N.W., Suite 200
                                          Washington, D.C. 20006
                                          Telephone: (202) 450-3370
                                          Fax: (202) 450-3346
                                          smccool@mccoollawpllc.com
                                          jcoleman@mccoollawpllc.com

                                          Counsel for Jessica Johanna Oseguera Gonzalez




                                              1
          Case 1:20-cr-00040-BAH Document 103 Filed 10/05/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of October 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the District of

Columbia Electronic Document Filing System (ECF) and the document is available on the ECF

system.




                                          /s/ Steven J. McCool
                                          STEVEN J. McCOOL




                                            2
